DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claims 4 and 6. Line 1, replace “wherein generating” with “wherein said generating”.
As to claims 5 and 15, replace “the group” with “a group”.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, Cronie (US 2013/0010892) discloses an apparatus comprising: a plurality of encoders (Encoder circuit 420 can comprises multiple encoders such as PM Encoders 720, FIG. 7), each encoder configured to receive information bits and to generate a set of encoded symbols representing a vector codeword (basis vector, x0, vector components a0, a1,..., at, basis vector xl, vector components b0, b1.....bu, see para. [0079] - [0082]); one or more modulation circuits  a summation circuit (combine circuit 720) configured to generate a set of wire-specific outputs (728), each wire-specific output representing a sum of respective symbols of the modulated encoded symbols and at least one set of encoded symbols (flowchart for the output of FIG. 7 is shown in FIG. 11 (para. [0119], where "outputs 1350, which are denoted by c0.....c4 as the vector addition of v0.....v4 and w1.....w4 as illustrated in Equation 11," see para. [0121]). Trans (US 2003/0016770) discloses baseband-encoded symbols ("baseband signal processing," "Symbol samples," "advance signal coding scheme," para. [0181]); a unique carrier frequency ("data rates to be delivered in a unique way from a single continuous or burst streams carrier frequency," para. [0181]); and carrier-modulated encoded symbols ("coding and modulation technique," para. [0361], "carrier phase signal of the modulated PAM5 or our Partial Response PAM-5 Coding data stream," para. [0495]).
The prior art made of record fails to at least teach generating a set of signals of the partial response-encoded orthogonal differential vector signaling (ODVS) based on a previous set of information bits and a superposition of a plurality of mutually 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elahamadi et al., US 2006/0245757, Figs. 1 and 2
Raghavan, US 2004/0161019, paragraphs 22, 23, 25, 27, and 31
Feng et al., US 2009/0316730, figures 1 and 4, paragraphs [0004], [0006], and [0007]
Anderson et al., US 6,522,699, figures 2 and 7
Lapointe, US 2007/0147559, figure 1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632